The judgment is reversed, without a new trial.
The insured never paid the premium and never intended to pay. Repeated requests to pay were ignored and, on one occasion, met by a falsehood that a check had been sent. The policy recited an undertaking, in consideration of the payment of the premium. There was no occasion for defendant to declare the stillborn policy dead.
I cannot sanction recovery under the circumstances here disclosed.
POTTER, NORTH, FEAD, and BUTZEL, JJ., concurred with WIEST, J. *Page 397